Appeal by the defendant from a judgment of the County Court, Orange County (Aldrich, J.), rendered April 10, 1981, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s position, the imposed sentence of 5 to 15 years’ imprisonment for which he negotiated (see, People v Kazepis, 101 AD2d 816), was neither harsh nor excessive nor the result of the sentencing court’s alleged bias against him. Additionally, the subsequent removal of the sentencing Judge from the Bench based on charges of misconduct wholly unrelated to the instant case (see, Matter of Aldrich v State Commn. on Judicial Conduct, 58 NY2d 279) does not warrant a vacatur or reduction of the imposed sentence. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.